IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :               No. 2077 Disciplinary Docket No. 3
                                :
                Petitioner      :               130 DB 2013
                                :
           v.                   :               Attorney Registration No. 58619
                                :
LAJUAN FREDERICK MARTIN,        :               (Out of State)
                                :
                Respondent      :



                                         ORDER



PER CURIAM


                             th
       AND NOW, this 20           day of November, 2014, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated June 12,

2014, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant

to Rule 215(g), Pa.R.D.E., and it is

       ORDERED that LaJuan Frederick Martin is suspended on consent from the Bar

of this Commonwealth for a period of one year and one day and he shall comply with all

the provisions of Rule 217, Pa.R.D.E.

       It is further ORDERED that Respondent shall pay the costs incurred by the

investigation and prosecution of this matter.